Citation Nr: 1532873	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 16, 2013, for posttraumatic stress disorder, and in excess of 70 percent thereafter.

2.  Whether the Veteran's daughter became permanently incapable of self-support prior to age eighteen.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was originally granted service connection for PTSD in a June 2011 rating decision, and assigned a 50 percent rating effective October 28, 2010, the date of her claim.  The Veteran subsequently filed a notice of disagreement.  In an August 2013 rating decision, the Veteran was granted an increase to a 70 percent rating, effective May 16, 2013.  Since that increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2015, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for PTSD

The Veteran claimed in her May 2015 Board hearing that she was admitted to the hospital in 2014 due to her PTSD symptoms.  This evidence shows that the Veteran's disability picture has changed since her VA psychiatric examination in May 2013.  Accordingly, a new examination should be provided.  VAOPGCPREC 11-95 (1995).  

Also, the most recent VA outpatient records are dated in 2013 and were obtained by the RO in conjunction with the 2013 rating decision granting an increased rating of 70 percent effective May 16, 2013.  The Veteran testified that she continues to receive VA psychiatric treatment, so these recent records must be obtained.

Claim for Helpless Child

The Veteran contends that her daughter was permanently incapable of self-support prior to her eighteenth birthday, and remains so due to her current psychiatric condition.  She is requesting that she receive helpless child benefits from VA.

The evidence reflects that the Veteran's daughter was determined to have a "Significant Identifiable Behavioral and Emotional Disability" in school, went through school and graduated from the special education program.  The Veteran and her daughter have submitted statements that she received 11 months of inpatient psychiatric treatment at age 15.  Additionally, the daughter has lived with the Veteran on and off over the years and although she has attempted to work, none of the positions lasted more than a few months due to her psychiatric condition.

The Veteran's daughter was diagnosed with bipolar disorder after graduating high school, and was awarded Social Security Administration (SSA) disability benefits in November 2003.  However, this fact does not require a finding that she was also incapable of self-support prior to her eighteenth birthday.  Furthermore, SSA disability benefits are predicated upon different laws and regulations than the VA helpless child benefit.  For VA purposes, the critical question is whether the daughter was incapable of self-support prior to and at the time of her eighteenth birthday.  

It is unclear what the state of her condition was prior to her eighteenth birthday, as the evidence of record is currently inadequate to determine her condition at this critical time.  In May 2015, the Veteran and her daughter provided authorization for VA obtain to the daughter's mental health records from SSA, Arapahoe/Douglas Mental Health Network, Colorado Mental Health Institute at Pueblo (CMHIP), Porter's Adventist Hospital, Centennial Peaks Hospital, and Presbyterian St. Lukes Medical Center.  

The RO made the requests for the records.  However, the Veteran and her daughter filled out the authorization form incorrectly, as the Veteran's information was provided as the "patient," rather than her daughter's information.  Several of the daughter's treatment providers responded that because the authorization was insufficient they would not provide the records.  The RO closed out the requests as "unwilling to comply for misc reasons."

The Board notes that the RO obtained the pertinent records from CMHIP in February 2011.  However all other requested records appear to remain outstanding.  These records are particularly probative considering the authorization included a request for SSA records from 1992 (i.e., prior to the daughter's eighteenth birthday), in addition to more recent mental health treatment records.  Therefore, the case must be remanded to attempt to obtain the Veteran's daughter's SSA and mental health records.  38 C.F.R. § 3.159(c)(2) (2014).  

The Board also notes that the Veteran testified during the May 2015 Board hearing that her daughter worked.  As discussed above, the mere fact that the Veteran's daughter "works" is not in and of itself a bar to finding that she is permanently incapable of self-support.  Although the record contains documentation of the daughter's work history up to 2004, there is no recent evidence in the record of the daughter's work history and income information.  Consequently, remand is necessary in order to obtain the appropriate information the daughter's more recent work history.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from July 2013 to the present.

2. Thereafter, schedule the Veteran for a VA examination to determine the level of severity of her service-connected PTSD.

3. Provide the Veteran with a new Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to request the Veteran's daughter's mental health records from SSA, Arapahoe/Douglas Mental Health Network, Porters Adventist Hospital, Centennial Peaks Hospital, and Presbyterian St. Lukes Medical Center.  Ensure that the Form 21-4142 is filled out properly prior to requesting the records.

If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. 

4. Contact the Veteran and request that she provide information regarding her daughter's employment history since 2004.

5. Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
